The rule of undivided loyalty as applied to the retention by a corporate trustee of shares of its own stock is subject to the settlor's instructions when such instructions are clearly related to shares previously owned by the settlor. In this case the testatrix expressly authorized the retention in the trust of any investments left by her.
The order of the Appellate Division and the Surrogate's decree entered thereon should be affirmed, with costs to all parties appearing separately and filing briefs, payable out of the estate.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ., concur.
Order affirmed, etc.